DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9, 10, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pich et al. (U.S. Patent No. 4,797,287), Pryce Lewis et al. (US 2003/0143268) and Giraud (WO 2005/044702).
Regarding claims 1 and 6, Pich et al. teaches “cylindrical microtablets which have a convex upper face and a convex lower face and whose cylinder diameter and height independently of one another are each from 1.0 to 2.5 mm and the ratio of the said diameter to said height is from 1:0.5 to 1:1.5” (current claim 17).  Abstract.  
Pich et al. does not teach “wherein each mini-tablet is cylindrical with flat end faces.”
Pryce Lewis et al. relates to uniaxially compressed dosage forms.  See Title.  To this end, Pryce Lewis et al. provides that “[a]ny dosage form would have a geometric center, and concentration of one or more components could be a function of distance from the geometric  center of the dosage form, either by use of a dosage form having spherical symmetry or by use of a dosage form which lacks spherical symmetry but has a reasonably simple shape such as a circular cylinder or rectangular parallelepiped of not too extreme aspect ratio”.  Para. [0089] (emphasis added).  In particular, Pryce Lewis et al. disclose a dosage form having a shape of cylindrical with flat end.  See claim 24 of Pryce Lewis et al.  Particularly disclosed cylindrical tablets with flat end have dimensions of being 1.78 mm in height (or length) and 11.17 in diameter.  See para. [0098].
Neither reference teaches “arranging the plurality of drug units in a serial arrangement in which the flat end faces of adjacent drug units face one another.”
Giraud teaches a solid objects dispenser.  See Title.  The solid object include tablet, which may be arrayed side-by-side in a one-table thick arrangement (current claim 2).  See page. 10, lines 12-13. This reads on “in a serial arrangement.” Although Giraud does not teach “in which the flat end faces of adjacent drug units face one another,” the arrangement of the tablets would have been prima facie obvious to one ordinary skill in the art as a matter of design choice.  See MPEP 2144.04(VI)(c).  
Preparing an assembly of cylindrical mini-tablets with flat end faces and an aspect ratio of greater than 1:1 wherein the mini-tablets are in a serial arrangement with their flat end faces facing one another would have been prima facie obvious to one of ordinary skill in the art at the time of the invention over the combined teachings of Pich et al., Pryce Lewis et al. and Giraud.
With respect to the particular dimensions of the mini-tablet, they would have been taught or suggested, with a reasonable expectation of success, to one of ordinary skill in the art by the disclosure of Pich et al. and Pryce Lewis et al.   A skilled artisan motivated to design a tablet for a particular dispenser would appreciate certain constraints presented by dispenser as they would relate to the dimensions of the tablet.  Cylindrical tablet having flat end faces are a common shape of tablet and having a flat face ends on a cylindrical tablet may provide for simplicity in their manufacture or allow for space saving considerations in packaging and/or storing.   As such, selecting the size of the dimensions of a tablet with a particular intention would be a matter of design choice and/or optimization and obvious to an ordinarily skilled artisan.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.")    
Regarding claim 3, Pich et al. teaches granulating with starch paste (current claim 14).  See Example 4, col. 7. 
Regarding claim 4, Pich et al. teach the use of a fluidized-bed spray granulator.  See Exmple 2, col. 5.
Regarding claims 5 and 16, absent evidence to the contrary, it is presumed that the microtablets could be sterilized as that is common feature of regulated pharmaceuticals.  Such a feature would also be more desirable if the tablet is intended for introduction in to the uretha wherein reducing the risk of infection would be a goal as opposed to if the tablet were simply intended for oral administration.
Regarding claim 7, Giraud teaches that the reservoir holds 50 to 100 tablets.  See page 1, lines 28-29. 
Regarding claims 9 and 10, Pich et al. teaches microtablets having a diameter of 2.0 mm and a height of 2.0 mm. 

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pich et al. (U.S. Patent No. 4,797,287), Pryce Lewis et al. (US 2003/0143268) and Giraud (WO 2005/044702) as applied to claims 1-7, 9, 10, 14, 16 and 17 above, and further in view of Politi et al. (US 2008/0111269). 
Teachings of Pich et al., Pryce Lewis et al. and Giraud are discussed above.  The references do not teach “wherein each mini-tablet contains greater than 70% by weight the drug.”
Politi et al. provides “[a] granulate mass or tablet of the invention may comprise at a minimum 1, 5, or 10 percent (weight) and at a maximum 100, 95, 90, 80 or 70% of at least one active pharmaceutical ingredient” (current claim 12).  Para. [0107].  In this regard, Politi et al. provides:
The granulate mass may comprise at least one API and/or at least one excipient usable in pharmaceutical products.  In one embodiment the granulate mass comprises (e.g. consists of) at least one (e.g. one) APL.  In another embodiment the granulate mass comprises at least one (e.g. one) API and at least one (e.g. one) excipient.

Thus the invention also provides a process for preparing a tablet which comprises compressing a dry-granulated granulate mass according to the invention optionally blended with one or more additional excipients. Said one or more additional excipients typically comprises a lubricant e.g. magnesium stearate.  

Paras. [0094]-[0095].  Further, binders are disclosed as excipients that “are used to hold together the structure of the tablets.  They have the ability to bind together the other ingredients after sufficient compression forces have been applied and they contribute to the integrity of the tablets”.  Para. [0014].   
Regarding claim 13, “the method is applicable to a large variety of solid powder substances, e.g. APIs and excipients.”  Para. [0027].  Examples include, e.g., “antifungals” and “antibiotics”.  See e.g., paras. [0120], et seq.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combined teachings of Pich et al., Pryce Lewis et al. and Giraud and arrive at the instant claims.  In this instance, the conclusion of obviousness may be based on the rationale that known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces if the variation are predictable to one of ordinary skill in the art.   Here, scope and content of Pich et al., Pryce Lewis et al. and Giraud combined make obvious an assembly of mini-tablets with the claimed dimensions, thus being similar to the claimed device but for the amount of drug.  Providing a high drug load tablet is design incentive or market force that would have prompted adaptation of the mini-tablet made obvious over these references.  This difference between the claimed invention and combined teachings of Pich et al., Pryce Lewis et al. and Giraud could have been predictably implemented by one of ordinary skill in the art in view of Politi et al.’s teaching of high drug loaded tablets.

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pich et al. (U.S. Patent No. 4,797,287), Pryce Lewis et al. (US 2003/0143268) and Giraud (WO 2005/044702) as applied to claims 1-7, 9, 10, 14, 16 and 17 above, and further in view of Huynh-Ba, Handbook of Stability Testing in Pharmaceutical Development, 2009, page 215. 
Teachings of Pich et al., Pryce Lewis et al. and Giraud are discussed above.  The references do not teach “wherein each mini-tablet has a friability of less than 2%.”
According to Huynh-Ba, a friability of less than 1% is an acceptable value.  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to further modify the combined teachings of Pich et al., Pryce Lewis et al. and Giraud to produce a mini-tablet having the claimed friability as matter of design choice or preference.  See also  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,040,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an assembly of solid drug units with the same features.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,543,166 to Lee et al. in view of claims 1-7 of U.S. Patent No. 9,757,546 to Daniel et al.
Regarding claim 1, Lee etal. claims an intravesical drug delivery device comprising a device body comprising a drug reservoir lumen and a retention frame lumen; at least two solid, elongated drug tablets positioned end-to-end in the drug reservoir lumen, the drug tablets having a length:width aspect ratio greater than 1:1 ... wherein the solid drug tablets have flat end faces and a cylindrical side face. 
With the exception of the aspect ratio and faces of the solid drug tablet, Lee et al. does not claim a drug tablet as claimed. 
Daniel et al. remedies this deficiency, claiming the solid drug units as claimed, including
the aspect ratio and faces taught by Lee et al. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the references since combining their teachings would like fitting jig saw pieces together. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618